Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  January 18, 2017                                                               Stephen J. Markman,
                                                                                            Chief Justice

  153669-70                                                                       Robert P. Young, Jr.
                                                                                       Brian K. Zahra
  In re Estate of KENNETH JAMES KOEHLER                                        Bridget M. McCormack
                                                                                     David F. Viviano
  _________________________________________                                      Richard H. Bernstein
                                                                                       Joan L. Larsen,
  SHERRY BIERKLE, Personal Representative of                                                     Justices
  the Estate of KENNETH JAMES KOEHLER,
                Appellant,
  v                                                     SC: 153669
                                                        COA: 322996
                                                        Oakland Probate Ct:
  ERNEST LEE UMBLE,                                           2012-341834-DE
             Appellee.
  _________________________________________/

  In re Estate of KENNETH JAMES KOEHLER
  _________________________________________
  SHERRY BIERKLE, Personal Representative of
  the Estate of KENNETH JAMES KOEHLER,
                Appellant,
  and
  JOESPH YORK, EDMUND YORK, RONALD
  McKEEL, DANIEL McKEEL, GREGORY
  McKEEL, MICHAEL SIES, NANCY
  SCHREIBER, and TERRI CARTER,
            Interested Persons,
  v                                                     SC: 153670
                                                        COA: 322997
                                                        Oakland Probate Ct:
  ERNEST LEE UMBLE,                                           2012-341834-DE
             Appellee.
  _________________________________________/

                              AMENDMENT TO ORDER

          On order of the Court, this Court’s December 21, 2016 order is amended and reads
  as follows:
                                                                                                              2


       The application for leave to appeal the March 24, 2016 judgment of the Court of
Appeals is considered. We direct the Clerk to schedule oral argument on whether to
grant the application or take other action. MCR 7.305(H)(1). The parties shall file
supplemental briefs within 42 days of the date of this order addressing: (a) whether MCL
700.2114(4) applies to inheritance from or through a posthumous child for purposes of
demonstrating heirship; (b) if so, what types of evidentiary proofs might satisfy MCL
700.2114(4) in cases involving inheritance from or through a posthumous child; and
(c) whether the burden to demonstrate the requirements of MCL 700.2114(4) rest with
the potential heir or with the party challenging heirship.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 18, 2017
       t0117
                                                                            Clerk